LANE, Judge,
concurring in result:
I concur with the results reached by the majority, but for a different reason. I believe that the trial judge lost jurisdiction to sentence Petitioner 120 days after he entered his plea. As the majority points out, 22 O.S.1991, § 996.3 states:
A. Upon a verdict of guilty or plea of guilty or nolo contendere of an offender, the court shall delay sentencing for a period of up to one hundred twenty (120) days after the plea of guilty or finding of guilt is entered and order the offender to the Delayed Sentencing Program for Young Adults under the custody of the Department of Corrections. For purposes of the Delayed Sentencing Program for Young Adults, the term “custody” shall include probation or confinement. The court may initially commit the offender for either probation or confinement pending the completion of the Delayed Sentencing Program. (Emphasis added.)
By using the phrase “up to one hundred twenty (120) days” the legislature intended that the Sentencing would not be delayed longer than this statutorily imposed limit. This conclusion is reinforced by Subsection D of Section 996.3 which requires an offender to execute a waiver of the time limit so that he or she may complete the program. I conclude that the waiver is the only way the 120 day limit may be extended. Even then the statute will not permit an extension beyond 60 additional days.
In the present case, the trial judge accepted the plea of Petitioner and placed him under the delayed sentencing program. Sentencing date was set within the mandated 120 day period. The Department of Corrections filed the required plan on time. For a reason that does not appear in the record the judge continued the sentencing date beyond the statutory limit without Petitioner’s required waiver. In my opinion, the trial court lost jurisdiction to sentence, and therefore, the actions of the judge at the September 21, 1992 hearing are void and cannot be considered as a sentence.